Citation Nr: 1208844	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1981 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a cervical spine disorder, including as secondary to service-connected disabilities, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

In a written statement received in April 2009, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of whether new and material evidence has been received to reopen service connection for a left knee disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim to reopen service connection for a left knee disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an April 2009 written statement, submitted by the Veteran prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw his appeal to reopen service connection for a left knee disorder.

As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been received to reopen service connection for a left knee disorder, and it is dismissed.


ORDER

The appeal to reopen service connection for a left knee disorder is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with degenerative disk disease of the cervical spine.  Concerning the question of in-service disease or injury, in the March 2011 VA spine examination history, the Veteran reported injuring his neck when lifting crew boxes filled with aircraft parts during active service and that he has had continuous symptoms of a cervical spine disorder since service separation.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Veteran has also contended that the cervical spine disorder is secondary to service-connected disabilities, specifically service-connected lumbar spine and left shoulder disabilities.  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was provided a VA compensation examination in March 2011 for the issue of service connection for a cervical spine disorder, including as secondary to service-connected disabilities.  The March 2011 VA examiner opined that he could not resolve the issue without resorting to mere speculation.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 
38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The March 2011 VA examiner's opinion is also inadequate as it does not appear to address the question of whether the service-connected disabilities aggravated the cervical spine disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The medical evidence provides an inadequate basis to adjudicate the claim for service-connection of a cervical spine disorder, including as secondary to service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed cervical spine disorder and his military service, and the relationship of the current cervical spine disorder to the Veteran's service-connected disabilities, specifically service-connected lumbar spine and left shoulder disabilities.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported in-service cervical spine injury, the reported history of cervical spine disorder symptoms, and the current diagnosis of degenerative disk disease of the cervical spine, the Board finds that a VA examination with medical nexus opinion is required to aid in determining whether the current cervical spine disorder is causally related to active service.  There is also insufficient medical evidence to determine whether the Veteran's cervical spine disorder is related to the service-connected disabilities, specifically service-connected lumbar spine and left shoulder disabilities.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current cervical spine disorder was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities, specifically service-connected lumbar spine and left shoulder disabilities.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for a cervical spine disorder on a secondary basis.  Thus, on remand, the RO should provide corrective VCAA notice.

Accordingly, the issue of service connection for a cervical spine disorder is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the claim for service connection for a cervical spine disorder.

2.  After the above has been completed, the Veteran should then be scheduled for a VA orthopedic examination.  

Following a review of the relevant medical and X-ray evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a cervical spine disorder which had its onset during service or is related to service?  The examiner is directed to consider the Veteran's reported cervical spine injury sustained while lifting boxes during active service and continuous cervical spine disorder symptoms since service separation.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disorder is proximately due to or was aggravated by any of his service-connected disabilities, specifically service-connected lumbar spine and left shoulder disabilities?  The examiner should identify the baseline level of severity of the cervical spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the cervical spine disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claim for service connection for a cervical spine disorder, including as secondary to service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


